Citation Nr: 1242862	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to March 1969.  

This matter was last before the Board of Veterans' Appeals (Board) in December 2009, on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the claim for additional development in December 2009 and 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2009 remand, the RO was directed to afford the Veteran an examination and obtain a medical opinion as to whether the Veteran's eye disability to include retinitis pigmentosa was incurred in or aggravated during his period of active service beyond the natural progression of the disease.   

The Veteran was afforded a VA examination in August 2010.  The examiner opined that the Veteran's time in service did not contribute to the retinitis pigmentosa or caused it.  However, the VA examiner did not address whether any current eye disability preexisted service and was aggravated by the Veteran's period of active service beyond the natural progression of the disease.  There is no indication in the examination report that the examiner reviewed the service treatment records.  The examiner noted that the Veteran reported that his vision did not change during service.  

A pre-induction examination in August 1965 shows the Veteran's bilateral uncorrected vision was 20/20.  However, the March 1968 induction examination shows his bilateral uncorrected vision was 20/400 and corrected vision was 20/40.  He was given a physical profile of 2 for his eyes.  A January 1969 record reflects a change in his visual acuity with his corrected vision in his left eye being 20/50.  The record indicated he had binocular amblyopia due to high astigmatism.  He underwent further evaluation in February 1969 and it was determined his vision was barely within the E-3 profile and that he did not meet the standards for induction.  Thereafter, he was separated from service due to his vision.  Notably, on separation examination, his uncorrected bilateral distant vision was 20/400+ and his corrected vision was 20/40 in the right eye and 20/50 in the left eye.  The diagnosis was mixed myopic astigmatism.

An August 1983 VA examination report indicates the Veteran had decreased visual acuity in both eyes secondary to retinitis pigmentosa.  Recent VA treatment records reflect that the Veteran is legally blind.  

The Office of General Counsel determined that service connection is not precluded for diseases that are hereditary in origin such as retinitis pigmentosa, where incurred or aggravated in service.  VAOPGCPREC 67-90 (July 18, 1990).  In particular, a hereditary disease does not always rebut VA's presumption of soundness, and can be originally incurred in service.  Id.  According to the opinion, a hereditary disease can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.  Additionally, where a hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  Id.

Although retinitis pigmentosa was not diagnosed during service, the Veteran was shown to have visual impairment when he was inducted into service that worsened during service.  In light of this evidence and post-service evidence that he had some decreased visual acuity due to retinitis pigmentosa, it is unclear whether the Veteran's current bilateral eye disability is related in any way to the visual impairment noted in service.  It is unclear whether the Veteran had an eye disorder which pre-existed service and was aggravated during service.  Under these circumstances, an additional medical opinion is warranted.

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to contact the Veteran in order to obtain the names, addresses and approximate dates of treatment by any VA and non-VA health care provider for his claimed eye disability.  After the Veteran has signed the required releases, copies of any records not already associated with the claims folder, must be obtained and associated with the claims folder.  

All attempts to procure records must be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect must be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

The RO also must notify the Veteran that he may submit medical evidence and treatment records to support his claim.  

2.  The RO must take appropriate steps to contact the VA physician who conducted the August 2010 VA examination (or if he is no longer available, a suitable replacement) in order to obtain an addendum in the form of a medical opinion as to whether the Veteran's current eye disability first manifested during active service and whether the Veteran's current eye disability pre-existed service and was aggravated during active service beyond the natural progression of the disease. 

The claims folder must be made available to the examiner for review in conjunction with the medical opinion, and the examiner must acknowledge such review.  

After reviewing the record including the service treatment records, the examiner must provide an opinion as to whether the Veteran's current eye disability to include retinitis pigmentosa first manifested during active service and whether the Veteran's current eye disability to include retinitis pigmentosa pre-existed service and was aggravated (underwent a permanent worsening during service not attributable to the natural progression of the disease) during active service beyond the natural progression of the disease. 

The examiner must state the medical basis or bases for his or her opinions.  However, if the examiner cannot respond to the inquiries without resort to speculation, he or she must so state.

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms, and that his reports must be considered in formulating the requested opinions.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO must schedule the Veteran for such an examination. 

3.  The RO/AMC must readjudicate the issue remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

